                                                                                            FILED
                                                                                   2019 Sep-10 AM 11:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

RONALD THOMAS BARNETT,                     )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           )   Case No.: 3:19-cv-00642-LCB-GMB
SHOALS HOSPITAL, et al.,                   )
                                           )
      Defendants.                          )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on August 16, 2019, recommending this

action be dismissed without prejudice for lack of prosecution. (Doc. 9). The

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days. (Id.). On August 23, 2019, the U.S. Postal Service

returned the plaintiff’s copy of the report mailed to his address of record as

undeliverable. (Doc. 10). The plaintiff has not provided the court with his current

address though he agreed to do so in his complaint signed under oath. (Doc. 1 at

10) (“I agree to provide the Clerk’s Office with any changes to my address where

case-related papers may be served. I understand that my failure to keep a current

address on file with the Clerk’s Office may result in the dismissal of my case.”).
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for lack of prosecution.

      A Final Judgment will be entered separately.



      DONE and ORDERED this September 10, 2019.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE
